Citation Nr: 0710162	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-37 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from February 1968 to 
May 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In February 2006, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge rendering 
the determination in this claim.  See 38 U.S.C.A. § 7102(b) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 1998, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran's claim was 
predicated on stressors allegedly witnessed during training 
in San Diego, as well as during his duties aboard the U.S.S. 
Rainier.  

In June 2004, the veteran filed to reopen his claim, and in 
July 2004, the RO determined that new and material evidence 
had not been presented to reopen the claim.  The veteran 
appealed, and in February 2006, he was afforded a 
videoconference hearing in which he testified that he had a 
"tape" that substantiates some of his claimed stressors.  
Specifically, he asserted that the tape contained evidence of 
the hazardous environment aboard the U.S.S. Rainier.  In 
March 2006, the veteran submitted a DVD which has been 
severely damaged during shipment, and is unviewable.  Whether 
the DVD was damaged by the U.S. Postal Service, or by VA's 
screening procedures, is unclear.  In any event, under the 
circumstances, the veteran should be afforded an opportunity 
to resubmit the DVD, or alternative 



evidence.  He should be advised that if he desires to resend 
the DVD, that he may want to ship it with additional 
protective wrapping, or to hand-deliver it to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO via the AMC should contact the 
veteran and inform him that the DVD that 
he sent to the Board, which was received 
in March 2006, was damaged during 
shipping, and is unviewable.  He should 
further be notified that he has been 
afforded a reasonable amount of time in 
which he may resubmit the DVD, or 
alternative evidence, and that if he 
desires to resend the DVD, he may want to 
ship the DVD with additional protective 
wrapping, or hand-deliver it to the RO.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




